In a claim to recover damages for personal injuries, the claimant appeals from an order of the Court of Claims (Silverman, J.), entered June 3, 1996, which denied his motion to have the notice of intention to file a claim treated as a claim pursuant to Court of Claims Act § 10 (8).
Ordered that the order is reversed, as a matter of discretion, with costs, and the claimant’s motion is granted.
The Court of Claims improvidently exercised its discretion in denying the claimant’s motion to have the notice of intention to file a claim treated as a claim pursuant to Court of Claims Act § 10 (8). While it is true that the claimant’s notice of intention failed to describe the location of the incident with sufficient specificity to satisfy the requirements of Court of Claims Act § 11, the "report of incident” completed by the State University of New York campus police shortly after the *566incident occurred provided the State of New York with timely actual notice of the exact location of the incident (see, Holly v State of New York, 191 AD2d 678). Further, there is no indication that the State would suffer substantial prejudice if the notice of intention to file a claim were to be treated as a claim (see, Holly v State of New York, supra). Bracken, J. P., O’Brien, Santucci, Friedmann and Goldstein, JJ., concur.